Citation Nr: 1638973	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for traumatic brain injury (TBI) with headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, jurisdiction over the matter was transferred to the RO in Montgomery, Alabama.

In February 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).

In May 2014, the Board remanded the matter for additional development.  The additional development was completed and the matter was been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a subsequent April 2015 decision, the Board denied a higher initial rating for TBI with headaches.  The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 order, the Court granted a Joint Motion for Remand (JMR), vacated the April 2015 Board decision, and remanded the matter to the Board.  Specifically, in the JMR the parties agreed that, per Jones v. Shinseki, 26 Vet. App. 56 (2012), the Board erred in its analysis of the rating issue when it considered the Veteran's use of medication to treat headache symptoms.  In the instant decision the Board grants a higher initial disability rating of 30 percent for the service-connected headache TBI residuals and does not consider the Veteran's use of medication in its analysis.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period from October 16, 2007, the service-connected TBI has manifested as prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability, mild impairment of visual spatial orientation, irritability, and difficulty with memory and concentration.

2.  For the entire rating period from October 16, 2007, the mild impairment of visual spatial orientation is the only TBI symptom not more appropriately rated under a separate diagnostic code, and warrants a severity rating of "1" under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for headaches related to service-connected TBI for the entire initial rating period from October 16, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045-8100 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for mild impairment of visual spatial orientation related to service-connected TBI for the entire initial rating period from October 16, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, as here, an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, the February 2014 Board hearing transcript, VA examination reports and medical opinions, and the Veteran's written statements.

Following the May 2014 Board Remand, VA examined the Veteran for TBI residuals in September 2014.  The VA examiner reviewed the claims file, interviewed the Veteran about past and present symptomatology, provided clinical observations, and reported on the relevant disability rating criteria.  For these reasons, the Board finds that the May 2014 VA examination report is adequate for rating purposes, and that no further medical examination or medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

TBI Residuals Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Diagnostic Code 8045 provides for the rating of TBI.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to rate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate Diagnostic Code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id.  

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

Concerning the TBI residual of headaches, under Diagnostic Code 8100 a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, both lay and medical, the Board finds the Veteran's TBI residuals have resulted in symptoms including prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability, irritability, memory and concentration difficulty, and mild impairment of visual spatial orientation for the entire rating period from October 16, 2007.  To the extent that the Veteran has described any physical manifestations related to the service-connected TBI, the Board finds that the physical symptoms - if related to the TBI - have been rated as part of the service-connected trapezius muscle strain, lumbosacral strain, left hip strain, right hip strain, left wrist strain, right wrist strain, left leg shin splints, right leg shin splints, and impairment of the left thigh.  The ratings assigned to these service-connected disabilities are not currently before the Board, and the Board has limited its consideration of the appeal for a disability rating in excess of 10 percent for residuals of TBI to the cognitive, emotional, and behavioral manifestations, as outlined by the rating criteria described above.

The Veteran was screened for TBI residuals in August 2007 at a VA medical center.  The Veteran reported symptoms including memory problems, headaches, irritability, sensitivity to bright light, and balance problems.  No additional detail regarding the severity of these symptoms was provided in the screening report.  During a followup neuropsychological assessment in October 2007, the Veteran explained that the headaches occurred once per week.  Memory performance was measured as being within an average range of peers; however, the VA clinician noted that this actually reflected a mild decline in attentional processing from estimated premorbid levels.  The clinician estimated that, overall, the Veteran's performance on tests of executive cognitive functioning measures was mildly to moderately impaired as compared to premorbid levels of functioning.

During a VA posttraumatic stress disorder (PTSD) examination in February 2008, the Veteran reported daily headaches that typically last for two hours, and more painful headaches every three to four days.  The Veteran indicated that he had not missed any work due to headaches, but that he will lie down during severe headaches when at home.  The Veteran described the memory problems as significant, but denied balance problems or sensitivity to light.

The Veteran emphasized the severity of memory and speech problems as the basis of the December 2008 disagreement with the assigned 10 percent disability rating.  On subsequent VA examination in June 2011, the Veteran reported daily headaches lasting three to four hours, and that more severe headaches would occur once per week, less than half of which were prostrating.  The Veteran stated that headaches resulted in two weeks of missed classes over the previous 12 month period.  TBI testing reflected objective evidence of mild impairment of memory, attention, concentration, or executive functioning resulting in mild functional impairment.  Social interaction was marked as occasionally inappropriate.  The June 2011 VA examiner indicated three or more subjective symptoms - including headaches, tinnitus, and light and sound sensitivity - that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The June 2011 VA examiner also noted the presence of one or more neurological effects that do not interfere with workplace interaction or social interaction, which included symptoms such as irritability and impaired awareness of disability.  All other tests revealed normal results. 

VA examined the TBI residuals again in September 2014.  The September 2014 VA examination report indicates that the only subjective symptom reported by the Veteran was headaches.  The report reflects that the examiner checked the box to reflect that the Veteran complained of mild memory loss, attention, concentration, or executive functions; however, the examiner assessed that there was no objective evidence of these deficits on testing.  The September 2014 VA examination report reflects mild impairment of visual spatial orientation, indicative of occasionally getting lost in unfamiliar surroundings, difficulty reading maps, following directions, and judging distance.  The September 2014 VA examiner recorded that the Veteran has one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  This assessment encompassed potential symptoms including irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Judgment, motor activity, and consciousness were marked as normal, social interaction was noted as routinely appropriate, and the Veteran indicated consistent orientation to time, place, and situation.  The Veteran displayed ability to communicate by spoken and written language, and to comprehend spoken and written language.  The September 2014 VA examiner opined that the TBI residuals do not impact the Veteran's ability to work.

During the February 2014 Board hearing, the Veteran testified that service-connected TBI has manifested in memory trouble and headaches.  The Veteran described the headaches as mild and occurring only at night.  See Board hearing transcript at 11-12.

In sum, for the entire rating period from October 16, 2007, the lay and medical evidence has consistently demonstrated that the service-connected TBI has manifested residual symptoms including prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability, mild impairment of visual spatial orientation, irritability, and difficulty with memory and concentration.  The Board finds that the severity of the memory and concentration difficulty more closely approximates objective evidence on testing of mild impairment, or level 2 cognitive impairment under 38 C.F.R. § 4.124a.  The June 2011 VA examiner provided this estimate of severity, which is consistent with the testing discussed in the October 2007 neuropsychological assessment.  The Veteran has not provided indication that the memory and concentration difficulties have improved during the rating period, even though the September 2014 VA examiner found no objective evidence of mild memory loss, attention, concentration, or executive functions.

As to the reported irritability and the memory and concentration difficulties, the Board finds that these symptoms are already accounted for and rated as part of the 50 percent disability rating assigned for service-connected PTSD, effective October 16, 2007.  The June 2008 rating decision reflects that the 50 percent disability rating assigned for service-connected PTSD was determined based on symptoms including anger and irritability, and problems with memory and concentration.  

Consistent with the rule against pyramiding, Note (1) to Diagnostic Code 8045 instructs that overlapping manifestations of TBI residuals and other disorders that can be rated under separate diagnostic codes should be rated only once, unless clearly separable.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  In this situation, where the irritability and the memory and concentration problems are not clearly separable from the service-connected PTSD, the Board finds that a 50 percent disability rating for PTSD, which considers the symptoms above, is more beneficial than a 40 percent disability rating under 38 C.F.R. § 4.124a, based on level 2 cognitive impairment characterized by objective evidence on testing of mild impairment.  38 C.F.R. § 4.7.  

Next, the Board finds that the severity of the visual spatial orientation more closely approximates objective evidence on testing of mild impairment, or level 1 visual spatial orientation under 38 C.F.R. § 4.124a.  The September 2014 VA examiner provided this estimate of severity, which is consistent with the other evidence of record during the relevant period on appeal.  As the Board has found all other TBI symptoms to be more appropriately rated under separate diagnostic codes (PTSD and physical disabilities discussed above and headaches discussed below), resolving reasonable doubt in favor of the Veteran, the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination is a "1" for visual spatial orientation, which warrants a 10 percent initial disability rating for the entire period on appeal.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8045.

Regarding the severity of the residual headaches, the Board finds that, for the entire rating period from October 16, 2007, the lay and medical evidence reflects that the headache symptoms more nearly approximated prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.  As to prostration, the Board notes that, at the June 2011 VA examination, the Veteran advanced 1) having missed two weeks of school in a 12 month period due to headaches, and 2) having one particularly severe headache each week, approximately half of which were prostrating (two per month).  After considering all the other evidence of record, including the Veteran's lay statements and treatment (medical) records, the Board finds that the evidence is at least in equipoise as to whether prostrating attacks have occurred on average at least once per month.  As such, the Board finds that with the resolution of reasonable doubt the criteria for 30 percent disability rating are met pursuant to Diagnostic Code 8100.  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether the Veteran is entitled to a 50 percent disability rating for the headaches resulting from the service-connected TBI.  Having reviewed all the evidence of record, the Board finds that the headaches have not been productive of severe economic inadaptability for any period.  Per the report from the February 2008 VA PTSD examination, the Veteran conveyed not missing any work due to headaches.  The report from a June 2011 VA examination notes that a VA examiner found the headaches only mildly interfered with work.  While the Veteran advanced missing two weeks of class due to the headaches, the Board does not find that two weeks of missed classes and/or work constitute severe economic inadaptability as contemplated by the rating schedule.  Further, a VA examiner at the September 2014 VA examination opined that the TBI residuals (which would include headaches) had no impact on employment.  Considering all the evidence of record, the Board finds that, while the headaches do interfere with employment, the evidence of record does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the initial rating period.  For these reasons, the Board finds that, for the entire initial rating period, the TBI headache disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, an initial disability rating of 30 percent for headaches related to service-connected TBI is warranted for the entire initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045-8100.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the rating issue addressed above.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the TBI-related headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, the Veteran's headache disorder has manifested as headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Further, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the rating of the respective residuals of the Veteran's TBI are inadequate.  The scheduler rating criteria specifically contemplate that most TBI residuals will be rated under the appropriate diagnostic codes.  In both the instant matter and previous rating decisions, the Veteran's TBI residual symptomatology has been appropriately rated under multiple diagnostic criteria, including PTSD (Diagnostic Code 9411) and headaches (Diagnostic Code 8100).  Further, the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contemplates a wide range of symptomatology not covered by other codes including symptoms related to memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  38 C.F.R. § 4.124a.  As such, comparing the Veteran's TBI residuals to the various diagnostic codes, for each residual the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Id.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the TBI residuals, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU, which is another form of extraschedular rating but has distinct criteria from 38 C.F.R. § 3.321(b) extraschedular rating, is addressed below in the Remand section.


ORDER

For the entire initial rating period on appeal, from October 16, 2007, an initial disability rating of 10 percent, but no higher, for mild impairment of visual spatial orientation related to service-connected TBI is granted.

For the entire initial rating period on appeal, from October 16, 2007, an initial disability rating of 30 percent, but no higher, for headaches related to service-connected TBI is granted.



REMAND

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was service connected for TBI residuals in a June 2008 rating decision, and the Veteran subsequently filed a December 2008 notice of disagreement (NOD) contesting the initial rating assigned and asking for a higher initial disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

In the June 2008 rating decision, the RO, in pertinent part, granted service connection for both PTSD and TBI residuals.  In the subsequent December 2008 NOD, the Veteran expressed disagreement with the initial ratings assigned for both disabilities and further advanced that the PTSD symptoms, which share symptomatology with the TBI, prevented maintaining employment.  Such statement raised the issue of entitlement to a TDIU, which has not yet been addressed.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for adjudication.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


